IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                            NO. 73500-4-1                                    o
                                                                                       <=3   0>0
                                                                                             r-4c:
                                                                                       o*^
                                                                                             S^J
                    Respondent,                 DIVISION ONE                           2»    —!'_.
                                                                                             m
                                                                                       -u        o
                                                                                       ZX3   Ci ~|-^.__
                                                                                             -r,^
                                                                                       ro
                                                                                       en    ?"t)r
                                                                                             > ~o .--,-
                                                                                             COrrt'
TANIS COLEMAN,                                  UNPUBLISHED OPINION                    ZK
                                                                                             zr
                                                                                       CO    CT>
                                                                                             ~No. 71155-5-1/2



       On April 10, 2015, 168 days after sentencing, the court held its first restitution

hearing. The defense agreed that Coleman should pay $37,342.48 in restitution on the

Wells Fargo account, but opposed restitution for the Washington Federal account

because Coleman was named on that account. The court entered an order awarding

restitution on the Wells Fargo account and reserving the issue of restitution on the

Washington Federal account. Due to the unavailability of a witness, the court stated

"we will set it over" for one week to "get testimony from the granddaughter." Verbatim

Report of Proceedings (VRP) (04/10/15) at 8. In response to defense counsel's

observation that the 180-day time period for determining restitution would soon expire,

the court said:

       THE COURT: It is tolled and I can also extend it for good cause because this is a
       late argument, essentially. There has been no briefings submitted, nothing, other
       than the fact that he is on the account so therefore he can't be held liable for
       reimbursement by, now, the decedent - or the decedent's estate, Ishould say.
       So I wouldn't worry about the statute of limitations for two reasons. One is, we
       began the restitution hearing well within the statute of 180 days. Second, the
       Court can, and has discretion to extend it for good cause, and I can make that
       finding here today. So when do you think the granddaughter. .. \± at 11
       On Friday April 17, 2015, 175 days after sentencing, the court heard testimony

regarding the Washington Federal Account. When the court asked if the parties were
willing to present the matter without further argument, the following colloquy ensued:
       [DEFENSE COUNSEL]: I would like to make argument....

       THE COURT: Well, it's going to have to be next week,
       because she has got things going on -

       [DEFENSE COUNSEL]: Right. I just know we are running up
       against the clock and jurisdiction expires on the 22nd.

       THE COURT: No, it's been tolled. We have started -
No. 71155-5-1/3



      [DEFENSE COUNSEL]: I understand. The Defense would just note
      its objection then if we are going to have it set over.

      THE COURT: Well, if you are claiming that it runs on
      the [22nd], I will just get you here Monday morning [April 20th] at 8:30.

      [DEFENSE COUNSEL]: OK.


      [PROSECUTOR]: Your Honor, I am leaving town on Saturday [April 18th]. I
      am back on the 24th. We can do it on the 24th. Does that
      work, Your Honor?

      THE COURT: Yep.

      [DEFENSE COUNSEL]: I am out the 24th.

      [PROSECUTOR]: I am over here on the 27th.

      [DEFENSE COUNSEL]: I am out the 24th through 27th.

      THE COURT: Well, that's judicial conference, so that's
      not going to work.

      THE COURT: So -- while I have got you here, you are
      going to submit your matter. Let me hear your argument.

jd. at 19. The parties proceeded to present arguments, after which the court stated: "I

am going to issue a written ruling. Iwill have both sides submit [findings. You can do it

when you get back. That will conclude this hearing." (Emphasis added). Id. at 25.

       On May 1, 2015, more than 180 days after sentencing, the court entered an

"Additional Order Setting Restitution" requiring Coleman to pay $69,262.52 in restitution

on the Washington Federal account. He appeals.

                                       DECISION


       The sole issue on appeal is whether the trial court exceeded its authority when it

entered its second restitution order more than 180 days after sentencing. Under RCW


                                         -3-
No. 71155-5-1/4



9.94A.753(1), a court "shall determine the amount of restitution due at the sentencing

hearing or within one hundred eighty days[.]" A court may, however, "continue the

hearing beyond the one hundred eighty days for good cause." It may also modify a

timely restitution order after expiration of the 180-day period so long as the offender

remains under the court's jurisdiction. See, RCW 9.94A.753(4). Coleman asserts that

the "good cause" and modification exceptions do not apply in this case and that the

court's second order of restitution must be vacated. We conclude the "good cause"

exception applies.

       For purposes of the restitution statutes, "good cause" requires an external

impediment, rather than a self-created hardship, that prevents a party from complying

with the statutory time limit. State v. Johnson, 96 Wn. App 813, 817, 981 P.2d 25

(1999). A party's lack of preparation or oversight does not establish good cause. ]d. For
instance, there is no good cause when the State does not diligently compile

documentation or seek a hearing within the 180-day period. State v. Tetreault, 99 Wn.

App 435, 437-38, 998 P.2d 330 (2000). On the other hand, courts have held in
analogous settings that a prosecutor's scheduling conflicts, including a scheduled
vacation or a court's need to attend a judicial conference may constitute good cause to

extend proceedings beyond time limits. C_L State v. Flinn, 154 Wn.2d 193, 200, 110
P.3d 748 (2005) (scheduling conflicts may justify a continuance beyond speedy trial
expiration date); State v. Flinn, 119 Wn.App. 232, 246-47, 80 P.3d 171 (2003) (annual
judicial conferences may justify trial extension under speedy trial rules); State v.
Williams, 104 Wn. App. 516, 522, 17 P.3d 648 (2001) (prosecutor's scheduling conflicts

may constitute unforeseen or unavoidable circumstances warranting trial extension
                                           -4-
No. 71155-5-1/5



under speedy trial rules). We review a court's decision to extend sentencing beyond a

statutory time limit for abuse of discretion. State v. Roberts, 77 Wn. App. 678, 685, 894

P.2d 1340 (1995)("trial court has broad discretion to determine whether there is good

cause to postpone sentencing" beyond 40-day time limit).

        Here, Coleman contends the "good cause" found by the court at the initial restitution

hearing on April 10, 2015 was insufficient. He maintains, and we concur, that mere

commencement of the restitution hearing did not toll or extend the 180-day period.1

He also contends that the court's continuance of the April 10 hearing to a date within the

180-day period did not alter the expiration date for the 180-day period or justify the court's

April 17 continuance for entry of findings beyond the 180-day period. The State responds

that the court's April 10 continuance and finding of good cause, which were based in part

on witness unavailability and the defense's "late argument," "tolled" the 180-day period for

the length of the continuance. VRP (04/10/15) at 11

        Neither party provides authority or statutory analysis addressing whether the

180-day period can be "tolled" by a continuance ordered and completed within the 180-

day period. And even assuming the continuance from April 10 to April 17 somehow

tolled the 180-day period for one week, the 180-day expiration date would have reset to

April 29—still several days shy of the court's May 1 order determining restitution. In any

event, we need not resolve these issues because we conclude the court had good

cause at the April 17 hearing to continue the proceeding beyond the 180-day limit.


         1We note that contrary to the trial court's impression, nothing in RCW 9.94A.753(1) indicates that
starting a restitution hearing within the 180-day period tolls or satisfies the 180-day requirement. The
statute plainly requires courts to "determine" the amount of restitution within 180 days, not merely
commence a hearing within that time.
No. 71155-5-1/6



      As the State points out, it is clear from the transcript of the April 17 hearing that

the court extended the proceedings beyond the 180-day time limit due to the

unavailability of counsel and the court. The prosecutor was leaving town the following

day and returning after expiration of the 180-day period. Defense counsel was leaving

for four days on the day the prosecutor returned, and the court had a conflict with a

judicial conference. In order to accommodate these obligations, the court ruled that

counsel could file proposed findings when they returned after expiration of the 180-day

period. Nothing in the record indicates that this continuance was due to a party's lack of

preparation, diligence, or other self-created hardship. Given the obligations of the

parties and the court, and considering that the hearing was essentially finished except

for the parties proposed findings and the court's written ruling, there was good cause to

continue the matter beyond the 180-day time limit. The court did not abuse its discretion

or exceed its authority.

       Citing Tetreault, Coleman contends the court "failed to exercise its discretion in

extending the 180-day deadline because itfailed to consider any of the factors

discussed in Tetreault. . ." Appellant's Reply Br. at 2. But nothing in Tetreault or any

authority cited by Coleman requires a court to consider, on the record, the continuance

factors mentioned in Tetreault before delaying a determination of restitution beyond the

180-day limit.

       Coleman also states in conclusory fashion that "the court did not mention the

words 'good cause'" when, after learning of counsel's unavailability, it told them they

could file their findings when they returned. App. Reply Br. at 2. But he provides no

authority or analysis requiring a court to make an express finding of good cause. We do

                                          -6-
No. 71155-5-1/7



not consider conclusory arguments unsupported by relevant authority. Cowiche Canyon

Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d 549 (1992) (arguments not

supported by authority or analysis need not be considered); State v. Elliott, 114 Wn.2d

6, 15, 785 P.2d 440 (1990) (appellate court need not consider claims that are

insufficiently argued); State v. Rafav. 168 Wn.App. 734, 843, 285 P.3d 83 (2012)

(rejecting claim due to absence of meaningful argument or authority to support

conclusory claim).

       Given our conclusion that the court had good cause to exceed the 180-day time

limit, we need not decide whether the challenged restitution order also fell within the

modification exception to that limit.

       Affirmed.




WE CONCUR




                                          -7-